DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-5 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12, 14-18 and 20-25 of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S Application Number 14/723,751
Claim 1 (03/31/2021)
A method, comprising: 
by a processor of a metadata context-driven processing system:
detecting a user document review annotation in association with review of a content document of a workflow process executed in association with a current phase;
analyzing text of the user document review annotation according to a process-level context associated with the content document within the workflow process to identify a relationship between the text of the user document review annotation and a process-level container that contains the content document within the workflow process by identifying a type of a container object; 
inferring, based upon the analysis of the text of the user document review annotation according to the process-level context, process-level metadata of the workflow process, wherein the process-level metadata comprise process-level metadata types;
invoking process-level activities using the inferred process-level metadata, wherein the process-level activities comprise one or more subsequent phases of the workflow process;
determining that the inferred process-level metadata is related to content-level metadata of at least one other content document within the process-level context of the workflow process; and 
updating the related content-level metadata of the at least one other content document within the process-level context of the workflow process based upon the inferred process-level metadata.

U.S Application Number 14/460,238
Claim 8 (07/24/2020)
A system, comprising:
a memory; and
a processor of a metadata context-driven processing system programmed to:
detect a user document review annotation entered by a user in association with review of a content document of a workflow process executed in association with a current phase;
analyze text of the user document review annotation according to a process-level context associated with the content document within the workflow process to identify a relationship between the text of the user document review annotation and a process-level container that contains the content document within the workflow process by identifying a type of a container object;
infer, based upon the analysis of the text of the user document review annotation according to the process-level context, process-level metadata of the workflow process, wherein the process-level metadata comprise process-level metadata types;
invoke process-level activities using the inferred process-level metadata, wherein the process-level activities comprise one or more subsequent phases of the workflow process;
determine that the inferred process-level metadata is related to content-level metadata of at least one other content document within the process-level context of the workflow process; and
update the related content-level metadata of the at least one other content document within the process-level context of the workflow process based upon the inferred process-level metadata.

Allowable Subject Matter
5.	Claims 1-5 and 7-9 would become allowable if the provisional nonstatutory double patenting rejection is overcome.  As noted above, this rejection can be overturned by filing a terminal disclaimer.
Claim 1 would be considered allowable since the prior art of record fails to teach and /or suggest “analyzing text of the user document review annotation according to a process-level context associated with the content document within the workflow process to identify a relationship between the text of the user document review annotation and a process-level container that contains the content document within the workflow process by identifying a type of a container object; 
inferring, based upon the analysis of the text of the user document review annotation according to the process-level context, process-level metadata of the workflow process, wherein the process-level metadata comprise process-level metadata types;
invoking process-level activities using the inferred process-level metadata, wherein the process-level activities comprise one or more subsequent phases of the workflow process”.  
	The preceding limitations, when combined with the rest of the limitations recited in claim 1 results in a combination of elements that is both novel and unobvious over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158